     Case 3:17-cv-01362 Document 162 Filed 02/14/20 Page 1 of 3 PageID #: 1160



                      UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

        Plaintiff,
v.                                            Civil Action No. 3:17-cv-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

      Defendants.
___________________________________________

CABELL COUNTY COMMISSION,

        Plaintiff,
v.                                            Civil Action No. 3:17-cv-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

        Defendants.

                      PLAINTIFFS’ RESPONSE TO NOTICE

        Plaintiffs, CABELL COUNTY COMMISSION and CITY OF HUNTINGTON,

file this Response to the Notice filed by Judge Omar Aboulhosn, dated February 7,

2020 (Doc 154).

        The Plaintiffs consent to the proposal set forth by Magistrate Judge Omar J.

Aboulhosn whereby the Court would appoint Special Master David R. Cohen to hear

discovery disputes in this matter and appoint Magistrate Judge Aboulhosn,

pursuant to 28 U.S.C. § 636(c)(1), to hear all appeals from any rulings made by the

special master. This procedure would maximize judicial resources by permitting
  Case 3:17-cv-01362 Document 162 Filed 02/14/20 Page 2 of 3 PageID #: 1161



Judge Faber to concentrate on resolving pretrial issues while Special Master Cohen

and Magistrate Judge Aboulhosn supervise discovery.

Dated February 14, 2020                     Respectfully submitted,


THE CITY OF HUNTINGTON                       CABELL COUNTY COMMISSION

/s/ Anne McGinness Kearse                    /s/ Anthony J. Majestro______________
Anne McGinness Kearse (WVSB No. 12547)       Anthony J. Majestro (WVSB No. 5165)
Joseph F. Rice                               POWELL & MAJESTRO, PLLC
MOTLEY RICE LLC                              405 Capitol Street, Suite P-1200
28 Bridgeside Blvd.                          Charleston, WV 25301
Mount Pleasant, SC 29464                     Tel.: 304-346-2889
Tel: 843-216-9000                            Fax: 304-346-2895
Fax: 843-216-9450                            amajestro@powellmajestro.com
akearse@motleyrice.com
jrice@motleyrice.com                         Paul T. Farrell, Jr. (WVSB Bar No.
                                             7443)
Charles R. “Rusty” Webb (WVSB No. 4782)      FARRELL LAW
THE WEBB LAW CENTRE, PLLC                    P.O. Box 1180
716 Lee Street, East                         Huntington, West Virginia 2514-1180
Charleston, West Virginia 25301              Tel.: 304-654-8281
Telephone: (304) 344-9322                    paul@farrell.law
Facsimile: (304) 344-1157
rusty@rustywebb.com                          Michael A. Woelfel (W.Va. Bar ID 4106)
                                             WOELFEL AND WOELFEL, LLP
                                             801 Eighth Street
                                             Huntington, West Virginia 25701
                                             Tel. 304.522.6249
                                             Fax. 304.522.9282
                                             mikewoelfel3@gmail.com
  Case 3:17-cv-01362 Document 162 Filed 02/14/20 Page 3 of 3 PageID #: 1162



                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on February 14, 2020, a copy of the foregoing

PLAINTIFFS’ RESPONSE TO NOTICE has been filed electronically using the Court’s

CM/ECF system and will be served via the Court’s CM/ECF filing system, which will send

notification of such filing to the attorneys of record at their email-addresses on file with the

Court.


                                            s/ Anthony J. Majestro
                                            Anthony J. Majestro (WVSB 5165)
